Exhibit 10.2

NET

COMMERCIAL LEASE

BETWEEN:

PANATTONI/PHELAN-ROXFORD, A CALIFORNIA GENERAL PARTNERSHIP

(LANDLORD)

AND

ITT EDUCATIONAL SERVICES, INC.

(TENANT)

FOR

12669 ENCINITA AVENUE

SYLMAR, CA 91342



--------------------------------------------------------------------------------

SECTION 1 - BASIC LEASE PROVISIONS

1.01.    Date and Parties. This lease (“Lease”) is made August 3, 1995, between
Panattoni/Phelan-Roxford (“Landlord”) and ITT Educational Services, Inc.
(“Tenant”). Landlord is a general partnership, organized under the laws of
California, with principal offices at 8401 Jackson Road, Sacramento, CA 95826.
Tenant is a corporation organized under the laws of Delaware, with principal
offices at 5975 Castle Creek Parkway, North Drive, Indianapolis, Indiana 46250.

1.02.    Premises. Landlord leases to Tenant the Space (“Premises”), as
identified on the floorplans attached hereto as Exhibit A and made a part hereof
(“Plans and Specifications”). The Premises herein are to be contained within a
single tenant one-story “Building” to be built by Landlord located at 12669
Encinita Avenue, Sylmar, California, 91342 and the legal description is
specified on Exhibit B attached hereto and made a part hereof (“Project”).

1.02(a).    Space. Landlord warrants that the Premises contain thirty thousand
(30,000) rentable square feet measured outside wall to outside wall.

1.03.    Use. Tenant shall use the Premises for a technical college, general
office use, and related lawful support activities only, unless Landlord gives
its advance written consent to another use. Tenant shall occupy the Premises,
conduct its business and control its agents, employees, invitees, and visitors
in a lawful and reputable way and so as not to create any nuisance or otherwise
interfere with, annoy, or disturb any other tenant in its normal business
operations or Landlord in its management of the Project. Tenant will not commit,
or allow to be committed, any waste on the Premises. Notwithstanding anything
contained in this Lease to the contrary, if any applicable laws, ordinances,
regulations, or restrictive covenants at any time prohibit the Premises from
being used for a technical college, general office use, and related lawful
support activities, Tenant may, at any time, immediately cancel this Lease by
notifying Landlord in writing. This Lease shall end on the day specified, and
Tenant’s obligations under this Lease shall cease as of such date.

1.04.    Term.

1.04(a).    Term. The Lease term shall be thirteen (13) years beginning on the
commencement Date and shall terminate thirteen (13) years following the
Commencement Date (“Termination Date”); except as otherwise specified herein.
The “Commencement Date” is defined herein to mean the day that all of the
following have occurred:

 

  (i) The appropriate governmental authorities have issued temporary or
permanent certificates of occupancy for the Premises, containing no provisions
for work to be completed prior to the effectiveness of the certificates. Such
authorities will include, without limitation, building inspectors, engineers,
state and local fire officials.

 

  (ii) All of the facilities and systems of the Building serving the Premises
are in good operating condition for Tenant’s use, including, but not limited to,
the air conditioning, heating, lighting, waste supply, and sewage systems.
“Operating condition”, with respect to air conditioning and heating, will
include balancing, but Landlord shall only be required, at such time, to balance
the systems necessary for the current season.

 

  (iii) The exterior of the building containing the Premises is completed and
fully enclosed.

 

  (iv) The site work is constructed.

 

  (v) The Improvements are constructed and substantially completed according to
the Plans.

 

  (vi) The Parking Spaces (as defined below) are graded, paved, striped,
landscaped and lighted, at a quality consistent with the balance of that
provided in the Project.

 

  (vii) Landlord has cleaned the Premises and otherwise rendered them in new and
reasonably unblemished condition, excluding anything caused by Tenant, its
agents, servants, contractors or employees. This work will include, without
limitation, the following:

 

  (1) all tile floors wet mopped, sealed, waxed and buffed;

 

  (2) all walls and partitions cleaned and all damaged places filled and touched
up;



--------------------------------------------------------------------------------

  (3) all glass cleaned on both sides;

 

  (4) all toilet fixtures cleaned and polished;

 

  (5) all trash, dirt and leftover materials removed from the Premises,
excluding anything caused by Tenant; and

 

  (6) all ceramic tile work buffed and the grout sealed.

If the Commencement Date would be a Saturday, Sunday or holiday recognized by
either Landlord or Tenant, the Commencement Date shall be the first business day
following that Saturday, Sunday, or holiday.

Within thirty (30) days after the Commencement Date, the parties shall confirm
in writing the Lease’s Commencement Date and Termination Date.

1.04(b).    Substantial Completion. Landlord shall use its best efforts to
substantially complete the Premises on or before September 1, 1996.
Substantially complete means:

 

  (1) completing the Improvements so that (I) Tenant can use the Premises for
its intended purposes without material interference to Tenant conducting its
ordinary business activities and (II) the only incomplete items are minor or
insubstantial details of construction or mechanical adjustments;

 

  (2) Tenant, its employees, agents, and invitees, have ready access to the
Premises and the building in which the Premises is located through the lobby,
entranceways and hallways;

 

  (3) the decoration, fixtures, and equipment to be installed by Landlord are
installed and in good operating order;

 

  (4) the Premises are ready for the installation of any equipment, furniture,
fixtures, or decoration that Tenant shall install; and

1.04(c).    Inspection and Punchlist. Before the Commencement Date, the parties
shall inspect the Premises, have all systems demonstrated, and prepare a
punchlist. The punchlist will list:

 

  (i) incomplete, minor, and insubstantial details of construction;

 

  (ii) necessary mechanical adjustments; and

 

  (iii) needed finishing touches.

Landlord shall complete the punchlist items within thirty (30) days after the
Commencement Date or if completion reasonably takes longer than thirty
(30) days, to commence the work within such period of time and diligently pursue
it to completion. Following the Commencement Date, Landlord shall promptly
correct, at no cost to Tenant, any latent defects in the Premises, Improvements,
and/or construction thereof as they become known, if Tenant notifies Landlord of
a defect within sixty (60) days after Tenant first learns of such defect, and
provided such defect becomes known within three (3) years of the Commencement
Date.

1.05.    Improvements. Landlord, at its expense, shall construct the Building
and shall make interior improvements to the Premises in compliance with the
Plans and Specifications (“Improvements”) as described in Exhibit A. The
Improvements, and the Premises as built and modified according to the Plans and
Specifications, shall comply with all applicable laws, ordinances, rules, codes,
and regulations of governmental authorities. Landlord shall provide Tenant with
copies of all construction bids for the Improvements prior to commencing
construction of any Improvements. Tenant must, prior to Landlord’s acceptance
thereof, approve in writing each such construction bid. Notwithstanding Tenant’s
approval of any such construction bid, the amount attributable to the
Improvements paid for by Landlord and Tenant (if any) shall: (a) be the actual
cost to construct the Improvements; and (b) not exceed the construction bid
amount approved by Tenant. All construction shall be done in a good workmanlike
manner using materials in accordance with the Plans and Specifications and shall
not vary in any substantial manner without Tenant’s prior written consent. If
the Improvements are not completed and if the certificates of occupancy for the
Premises have not been obtained on or before:

 

2



--------------------------------------------------------------------------------

  (i) September 1, 1996, Tenant shall receive, beginning on the Commencement
Date, two (2) days of free Base Rent (as defined below) for each day following
September 1, 1996 that either (I) such Improvements are not completed or (II)
such certificates of occupancy are not obtained; and

 

  (ii) December 1, 1996, Tenant shall have the right to terminate this Lease by
notifying the Landlord in writing of such termination, in which event
(I) Landlord shall promptly return any pre-paid rent to Tenant, (II) this Lease
shall terminate and (III) neither of the parties shall have any further rights
or obligations to the other.

Notwithstanding the foregoing, if Landlord’s failure to complete the
Improvements and obtain the certificates of occupancy is a direct result of
strike, lockout, shortage in material, Tenant’s acts, or act of God, then the
time periods set forth in the immediate preceding sentence shall be tolled until
such cause giving rise to the delay ceases to exist; provided, however, if such
time periods are tolled for more than one hundred eighty (180) days as a direct
result of strike, lockout, shortage in material, or act of God, Landlord or
Tenant may immediately cancel this Lease upon written notice delivered to the
other party.

1.05(a).    Construction Costs. The Improvements shall be provided by Landlord
at its sole cost and expense, except that Landlord shall not be required to
expend more than Twenty-seven Dollars and fifty cents ($27.50) per rentable
square foot for such Improvements. If the cost to the Landlord of the
Improvements exceeds Twenty-seven Dollars and fifty cents ($27.50) per rentable
square foot, but not more than Thirty Dollars ($30.00) per rentable square foot,
such excess will be paid by Tenant to Landlord as additional rent. The
additional rent will be determined by amortizing such excess over the remainder
of the Lease term at an annual interest rate of ten percent (10%). The amortized
amount of such excess will be divided by the number of rentable square feet to
determine the increase in Tenant’s annual Base Rent per rentable square foot
(for example: $2.00 of excess x 30,000 rentable square feet = $60,000 @ 10/
amortized for 13 years = $8,264.51 annual total amount of additional Base Rent,
divided by 30,000 rentable square feet = $.28 increase in Tenant’s annual Base
Rent per rentable square foot. If the cost to Landlord of the Improvements
exceeds Thirty Dollars ($30.00) per rentable square foot, the amount of such
excess will be paid by Tenant to Landlord within thirty (30) days after
substantial completion. This allowance will cover Landlord’s construction costs,
permit fees and charges, architects’, engineers’ and other consulting and
professional fees, and a supervision/construction management/overhead and profit
fee not to exceed a total of 6% of the subcontractors total charges, incurred in
connection with the design and construction of the Improvements, which will
include, without limitation, ceilings, walls, lighting, floor coverings,
interior plumbing, and the Outdoor Lounge. The Landlord shall provide at its
sole cost, separate from the $27.50 allowance, the HVAC system, the fire
sprinkler system, mini-blinds, new outside landscaping, and all other exterior
improvements, excluding however, the Outdoor Lounge, the cast of which shall be
deducted against and from the Improvement allowance as set forth above. The
“Outdoor Lounge” is an outdoor area constructed by Landlord containing
approximately four hundred (400) rentable square feet that is (I) contiguous to
the Building in which the Premises is located and (II) not included in the
calculation of space occupied by Tenant for purposes of determining the Base
Rent or any additional rent owed by Tenant to Landlord hereunder except that the
costs incurred in constructing the same are part of the Improvement costs.
Landlord shall landscape the majority of the Outdoor Lounge perimeter to create
a buffer.

1.05(b).    Satellite Dish. Tenant, in accordance with all applicable laws and
regulations, may install, at Tenant’s sole cost and expense, a satellite dish in
a location on or adjacent to the Premises that is mutually agreeable to Tenant
and Landlord.

1.06.    Parking. Tenant shall have the use, throughout the Lease term
(including any extensions and renewals), of two hundred fifty (250) exclusive
parking spaces in the Project adjacent or contiguous to the building in which
the Premises are located including four (4) exclusive “visitors” spaces for
Tenant next to the visitors entrance of the Premises. All of such parking spaces
are collectively referred to herein as the “Parking Spaces.” Tenant’s employees,
students and invitees shall be entitled to use the Parking Spaces free of charge
at all hours, seven (7) days a week. If Landlord reduces the number of Parking
Spaces available for Tenant’s use by ten percent (10%) or more, such reduction
will constitute a material breach of this Lease by Landlord. Landlord shall, in
addition to and independent of the Improvements allowances discussed above in
Subsection 1.05, provide Tenant with the Parking Spaces at Landlord’s sole cost
and expense (excluding Tenant’s payment of Real Estate Taxes), including,
without

 

3



--------------------------------------------------------------------------------

limitation, the cost to grade, pave, stripe, landscape and light the Parking
Spaces, all at a quality consistent with the balance of that provided in the
Project.

SECTION 2 - RENT

2.01.    Rent. Beginning on the Commencement Date, Tenant shall pay to Landlord
Base Rent for the original specified term of the Lease of $15.50 per rentable
square foot or Four hundred sixty-five thousand dollars ($465,000) annually in
monthly payments of ($38,750) (“Base Rent”).

The Base Rent shall be paid:

 

  (i) in monthly installments equal to one-twelfth (1/12th) of the product of
the applicable annual Base Rent per rentable square foot multiplied by the
number of rentable square feet in the Premises;

 

  (ii) without advance notice, demand, offset or deduction, unless the offset or
deduction is made by Tenant as permitted herein or to recover any unpaid
(nonappealable) court judgment Tenant has against Landlord;

 

  (iii) in advance by the first day of each month during the Lease term; and

 

  (iv) to Landlord at its address specified below in Subsection 11.02, or as
Landlord may hereafter specify in writing to Tenant.

If the Commencement Date is not on the first day, and/or the Termination Date is
not the last day, of a month, the Base Rent for that partial month will be
prorated on a per diem basis.

2.02.    Additional Rent.

2.02(a).    Real Estate Taxes. In addition to the Base Rent, Tenant shall pay
Landlord, as additional rent, 100% of the cost of Real Estate Taxes (as defined
below) incurred by Landlord during the Lease term. Tenant shall be billed
directly for 100% of the Real Estate Taxes and Tenant shall pay the Real Estate
Taxes directly to the applicable governmental authority. Tenant shall have no
obligation under this Lease to pay Landlord any additional rent with respect to
Real Estate Taxes. “Real Estate Taxes” means only real property taxes and real
property assessments accrued to the Project on or after the Commencement Date
and throughout the Lease term; provided, however, Real Estate Taxes expressly
exclude:

 

  (i) federal, state, and local income taxes;

 

  (ii) franchise, gift, transfer, excise, capital stock, estate, succession, and
inheritance taxes;

 

  (iii) penalties and interest for late payment of Real Estate Taxes, unless
such penalties and interest are a direct result of Tenant’s failure to timely
pay Real Estate Taxes that the applicable governmental authority bills directly
to Tenant and which Tenant directly pays thereto;

 

  (iv) in the last three (3) years of the Lease term, the portion of Real Estate
Taxes that is allocable to any capital improvements made to the Project that do
not provide any direct benefit to Tenant.

SECTION 3 - AFFIRMATIVE OBLIGATIONS

3.01. Compliance With Laws.

3.01(a).    Landlord’s Compliance. Landlord shall, on the Commencement Date and
at all times thereafter throughout the Lease term (including any extension of
the Lease term pursuant to the terms hereof), keep the structural components of
the Building in compliance with all current and future applicable laws,
ordinances, rules, regulations, and guidelines of state, federal, municipal, and
other governmental authorities, relating to the use, condition, and occupancy of
the Project, including, without limitation, the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response Act, and the Americans
with Disabilities Act (“Applicable Laws”). During the Lease term, Landlord shall
comply with all Applicable Laws regarding the Premises and Project, except to
the extent Tenant must comply under Subsection 3.01(b) below.

 

4



--------------------------------------------------------------------------------

3.01(b).    Tenant’s Compliance. Tenant shall comply with all Applicable Laws
that relate to the Premises.

3.01(c).    Hazardous Materials and Substances.

 

  (i) Landlord represents and warrants to the best of its knowledge to Tenant
(except as otherwise disclosed to Tenant in writing) that:

 

  (1) The Premises is an the date hereof, and shall be on the Commencement Date,
in compliance with all applicable federal, state, and local laws, rules,
regulations, and guidelines pertaining to hazardous, toxic, or infectious
materials or substances.

 

  (2) The building in which the Premises are located shall not contain any
friable asbestos, asbestos containing fireproofing or insulation materials, or
ventilation systems containing asbestos.

 

  (3) There are no storage tanks presently located in, on, or under the Premises
and there currently exists no contaminated soil on the Premises.

 

  (4) The Premises have been tested for the presence of radon gases and there
currently exists no radon emissions in excess of EPA standards in or affecting
the Premises.

 

       Tenant shall have the right to immediately terminate this Lease upon
thirty (30) days’ written notice to Landlord, if any of Landlord’s
representations and warranties set forth above are false or incorrect in any
respect that creates a material risk to the health or safety of occupants of the
Premises, unless Landlord diligently proceeds to correct or remedy an
environmental problem and does correct or remedy the problem within the time
required by applicable governmental authorities and Applicable Laws.

 

  (ii) Tenant shall not keep in the Premises, Common Area, or building in which
the Premises are located, or allow the presence of, any hazardous, toxic, or
infectious materials, except for common office machine fluids, office cleaning
supplies, and small quantities of chemicals used for the Chemical Technology
program, (“Hazardous Substances”). If Tenant allows Hazardous Substances on the
Premises or Project, Tenant shall:

 

  (1) Comply with all governmental requirements for reporting, keeping, and
submitting manifests, and obtaining and keeping current identification numbers
of such Hazardous Substances.

 

  (2) Submit to Landlord true and correct copies of all reports, manifests, and
identification numbers at the same time as they are required to be and/or are
submitted to the appropriate governmental authorities.

 

  (3) Within fifteen (15) days’ of Landlord’s request, submit written reports to
Landlord regarding Tenant’s use, storage, treatment, disposal, or sale of such
Hazardous Substances and provide evidence satisfactory to Landlord of Tenant’s
compliance with the applicable government regulations.

 

  (4) Allow Landlord or Landlord’s agent or representative to enter the Premises
at all reasonable times to determine Tenant’s compliance with all applicable
governmental regulations regarding such Hazardous Substances.

 

  (5) Comply with all applicable governmental rules, regulations, and
requirements regarding the proper and lawful use, sale, treatment, and disposal
of such Hazardous Substances.

3.02.    Janitorial, Utilities, and Access.

3.02(a).    Janitorial and Utility Service. Tenant shall provide and pay the
cost of all janitorial and utility services with respect to the Premises that
Tenant occupies during the Lease term, including initial

 

5



--------------------------------------------------------------------------------

utility connection charges. Landlord shall cause the Premises to be separately
metered for all such utilities at Tenant’s expense.

3.02(b).    24 Hour Access. Tenant, its employees, agents, and invitees shall
have access to the Premises twenty-four (24) hours a day, seven (7) days a week.
Landlord may temporarily close the Building in which the Premises is located, if
required because of a life-threatening or building threatening situation.
Landlord shall use its best efforts to close the Building during nonbusiness
hours only. If, however, the Building must be closed during business hours due
to a unilateral closing by Landlord or a closing which is the result of a
negligent act of Landlord, then the Base Rent and all additional rent will abate
during any closing that lasts more than forty-eight (48) hours.

3.03.    Repairs and Maintenance.

3.03(a).    Tenant’s Care of Premises.

 

  (i) Tenant shall keep the Premises occupied by Tenant in good, clean and
sanitary condition at Tenant’s expense (except for those parts for which
Landlord is expressly responsible under this Lease). Landlord shall only be
responsible for the repair and maintenance described in Subsection 3.03
(b) below.

 

  (ii) Tenant shall maintain at Tenant’s expense, a service contract requiring
four (4) inspections per year of the HVAC system by a commercially reputable
service company; provided that, if required by manufacturer in order to preserve
the warranty thereon, Tenant shall contract with the manufacturer, or the
manufacturers designee, for maintenance of the HVAC system. In addition, Tenant
shall repair, at Tenant’s sole cost and expense, the HVAC system, including
without limitation, replacement of compressors, up to a maximum of Three
Thousand Dollars ($3,000) per year. Tenant shall make repairs and replacements
to the roof, at its sole cost and expense, up to a maximum of One Thousand
Dollars ($1,000) per year. Tenant shall also be responsible for maintenance,
repair, sealcoating and restriping of the parking lot at its sole cost and
expense and all landscaping. Furthermore, except as provided below in Subsection
3.03(b), Tenant shall also make all necessary repairs to the Premises occupied
by Tenant (including, without limitation, all glass, replacing electric light
lamps or tubes, doors, any special office entry, interior walls and finish work,
floors and floor coverings, interior plumbing, and fixtures other than breakage
of common sewage lines which are located outside of the building) except to the
extent that the repairs:

 

  (1) are or should be covered by Landlord’s Insurance; or

 

  (2) are needed because of Landlord’s misuse or primary negligence.

 

  (iii) Tenant shall not damage or disturb the integrity and support of any
perimeter wall of the Premises. Any damage to these perimeter walls caused by
Tenant or its employees, agents or invitees shall be promptly repaired by Tenant
at its sole cost and expense.

 

  (iv) Subject to any Improvements and/or Alterations (as defined below) made by
Tenant pursuant to the terms of this Lease, Tenant shall, at the termination of
this Lease, deliver the Premises “broom clean” to Landlord in the same good
order and condition as existed at the Commencement Date, except for (I) ordinary
wear and tear incidental to such Premises’ use as a technical college, (II)
condemnation, and (III) damage arising from any cause not required to be
repaired or replaced by Tenant hereunder.

 

  (v) Tenant shall repair and pay for all damage caused by the negligence of
Tenant, Tenant’s employees, agents, or invitees, or a Tenant Default (as defined
below).

3.03(b).    Landlord’s Repairs and Maintenance. It is intended by the parties
hereto that Landlord have no obligation, in any manner whatsoever, to repair and
maintain the Premises, the Improvements located thereon, or the equipment
therein, whether structural or nonstructural, all of which obligation are
intended to be that of the Tenant, except as follows:

 

6



--------------------------------------------------------------------------------

  1) Landlord shall make repairs and replacements to the roof costing in excess
of One Thousand Dollars ($1,000) per year; and

 

  2) Landlord shall make repairs to the HVAC costing in excess of Three Thousand
Dollars ($3,000) per year; and

 

  3) Landlord shall repair or replace any structural defect which is found in
the walls, the foundation or the floor, or the structure of the window frames,
which compromises or weakens such structural component and affects the safety or
integrity of the structure.

 

  4) Landlord shall repave parking lot or portions thereof if there are any
structural cracks or deterioration unless due to failure of maintenance by
Tenant.

 

  5) Landlord shall be responsible for any exterior painting, if needed.

 

  6) Tenant shall do no act or omission which violates any. condition of a
warranty and which would prevent the enforcement against the maker thereof.

SECTION 4 - NEGATIVE OBLIGATIONS

4.01.    Alterations.

4.01(a).    Definition. “Alterations” means alterations, additions, Tenant
finish work, installations, improvements, or other physical changes, but
excludes decorations and the Improvements Landlord is to make under Subsection
1.05 above.

4.01(b).    Consent. Tenant shall not make Alterations without Landlord’s
advance written consent. Landlord’s consent shall not be unreasonably withheld
or delayed for nonstructural Alterations to the Premises proposed to be made by
Tenant to adapt the Premises for Tenant’s business purposes.

4.01(c).    Conditions of Consent. Landlord may condition its consent in
Subsection 4.01(b) above on all or any part of the following:

 

  (i) Alterations shall be made by contractors or mechanics approved by
Landlord, and such approval shall not be unreasonably withheld or delayed by
Landlord.

 

  (ii) Tenant shall submit to Landlord plans and specifications for each
proposed Alteration and shall not commence any such Alteration without first
obtaining Landlord’s approval of such plans and specifications, and such
approval shall not be unreasonably withheld or delayed by Landlord.

 

  (iii) Tenant shall obtain all necessary legal permits, licenses and approvals.

4.01(d).    Payment and Ownership of the Alterations. Alterations made under
this Subsection 4.01 shall be at Tenant’s expense. The Alterations shall belong
to Landlord when this Lease and the last extension term, if any, ends (except
for any Alterations which are removable without material damage to the Premises
and all such Alterations shall remain the Property of Tenant). In addition,
Tenant may remove from the Premises its trade fixtures, furniture, equipment,
and other personal property, but Tenant shall repair or, at Landlord’s option,
pay to Landlord the cost of repairing any damage to the Premises caused by such
removal. Any replacement of Landlord’s property, whether made at Tenant’s
expense or otherwise, shall be and remain Landlord’s property.

4.02.    Assignment and Subleasing.

4.02(a).    Consent Required. Tenant shall not transfer, mortgage, encumber,
assign, or sublease all or part of the Premises without Landlord’s advance
written consent, which consent shall not be unreasonably withheld or delayed by
Landlord.

4.02(b).    Procedure. Tenant shall provide Landlord, in writing, with:

 

  (i) the name and address of the proposed subtenant or assignee;

 

7



--------------------------------------------------------------------------------

  (ii) the nature of the proposed subtenant’s or assignee’s business that will
be operated on the Premises;

 

  (iii) the terms of the proposed sublease or assignment; and

 

  (iv) reasonable financial information so that Landlord can evaluate the
proposed subtenant or assignee.

Landlord shall within thirty (30) business days after receiving the above
information, give notice to Tenant to permit or deny the proposed sublease or
assignment. If Landlord denies consent, it must give the reasons for the denial.
If Landlord does not give notice within the thirty (30) business day period,
then Tenant may sublease or assign part or all of the Premises upon the terms
specified in the information Tenant gave to Landlord. Landlord shall have the
absolute right to deny consent if the proposed use of the Premises differs from
that set forth in Section 1.03 or the net worth of the subtenant/assignee is
less than that of the Tenant’s net worth on the Commencement Date.

4.02(c).    Affiliates and Subsidiaries. Notwithstanding Subsections 4.02(a) and
(b) above, Tenant may assign or sublease part or all of the Premises without
Landlord’s consent to:

 

  (i) any corporation or partnership that controls, is controlled by, or is
under common control with, Tenant; or

 

  (ii) any corporation resulting from the merger or consolidation with Tenant or
to any entity that acquires all of Tenant’s assets as a going concern of the
business that is being conducted on the Premises, as long as the assignee or
sublessee is a bona fide entity and assumes the obligations of Tenant hereunder.

4.02(d).    Conditions. Subleases and Assignments by Tenant are also subject to
the following conditions:

 

  (i) the sublessee or assignee shall be bound to the terms of this Lease;

 

  (ii) the Lease term will not extend beyond the term provided herein (including
exercised extensions or renewals as provided herein);

 

  (iii) Tenant shall remain liable for all of its obligations under this Lease;

 

  (iv) consent to one sublease or assignment does not waive the requirement for
Landlord’s consent to any future assignment or sublease; and

 

  (v) if a Tenant Default arises and any part of the Premises have been assigned
or sublet by Tenant, Landlord may, in addition to any other remedies provided by
this Lease or law, collect directly from the assignee or subtenant all rents
hereunder due by Tenant. Any direct collection by Landlord from the assignee or
subtenant shall not be construed, however, to constitute a novation or a release
of Tenant from the further performance of its obligations under this Lease.

SECTION 5 - INSURANCE

5.01.    Insurance.

5.01(a).    Insurance. Tenant shall keep the Building in which the Premises are
located (including the Improvements) and the Project insured against damage and
destruction by fire, hail, windstorm, vandalism, explosion, and other perils,
including without limitation, earthquake coverage, in the amount of the full
replacement value of such Building and the Project, as the value may exist from
time to time. The insurance will include an extended coverage endorsement of the
kind required by an • institutional lender to repair and restore such Building
and the Project. Tenant shall list Landlord as an additional issued party on the
policy. Tenant’s insurance carrier shall be licensed in the State of California.

5.01(b).    Property Insurance. Each party shall keep its personal property and
trade fixtures in the Premises and Project insured in an amount equal to one
hundred percent (100%) of the replacement cost of the property and fixtures.

 

8



--------------------------------------------------------------------------------

5.01(c).    Use. Tenant shall not use the Premises in any way which would be
hazardous or which would in any way increase the cost of or render void or
voidable the insurance required above in Subsections 5.01(a) and (b).

5.01(d).    Liability Insurance. Each party shall maintain comprehensive general
liability insurance, including public liability and property damage, with a
minimum combined single limit of liability of two million dollars
($2,000,000.00) for personal injuries or deaths of persons occurring in or about
the Project and Premises.

5.01(e).    Waiver of Subrogation. Landlord and Tenant waive and release all
rights, claims, demands, and causes of action each may have against the other on
account of any loss or damage suffered by (I) Landlord or Tenant (as the case
may be), (II) their respective businesses, real properties, and personal
properties, (III) the Premises, (IV) the Building in which the Premises are
located, or (V) the Project or its contents, which arises from any risk or peril
covered by any insurance policy carried by either party but only to the extent
of such coverage. Since the above mutual waivers will preclude the assignment of
any such claim by way of subrogation (or otherwise) to an insurance company (or
any other person), each party agrees to immediately give to its respective
insurance companies written notice of the terms of such mutual waivers and to
have their respective insurance policies properly endorsed, if necessary, to
prevent the invalidation of such insurance coverages by reason of such waivers.

5.01(f).    Insurance Criteria. Insurance policies required by this Lease shall:

 

  (i) be issued by insurance companies with general policyholder’s ratings of at
least A and a financial rating of at least XI in the most current Best’s
Insurance Reports available on the Commencement Date. If the Best’s ratings are
changed or discontinued, the parties shall agree to an equivalent method of
rating insurance companies.

 

  (ii) provide that the insurance not be canceled or materially change in the
scope or amount of coverage, unless thirty (30) days’ advance notice is given to
the nonprocuring party;

 

  (iii) be permitted to be carried through a “blanket policy” or “umbrella”
coverage; and

 

  (iv) be maintained during the entire Lease term (including any extension
terms).

5.01(g).    Evidence of Insurance. Each party shall give certificates of
insurance to the other party promptly upon receipt of the other party’s written
request therefore. The certificate will specify amounts, types of coverage and
the insurance criteria specified in this Subsection 5.01.

5.02.    Indemnification.

5.02(a).    Tenant’s Indemnity. Tenant indemnifies, defends, and holds Landlord
harmless from claims for personal, injury, death, or property damage occurring
in or about the Premises, the Building in which the Premises are located, or the
Project that are caused by the negligence or willful misconduct of Tenant, its
agents, employees, or invitees. When such a claim is caused by the joint
negligence or willful misconduct of Tenant and Landlord or Tenant and a third
party unrelated to Tenant, except Tenant’s agents, employees, or invitees,
Tenant’s duty-to defend, indemnify and hold Landlord harmless shall be in
proportion to Tenant’s allocable share of the joint negligence or willful
misconduct.

5.02(b).    Landlord’s Indemnity. Landlord indemnifies, defends, and holds
Tenant harmless from claims for personal injury, death, or property damage
occurring in or about the Premises, the Building in which the Premises are
located, or the Project that. are caused by the negligence or willful misconduct
of Landlord, its agents, employees, or invitees. When such a claim is caused by
the joint negligence or willful misconduct of Landlord and Tenant or Landlord
and a third party unrelated to Landlord, except Landlord’s agents, employees, or
invitees, Landlord’s duty to defend, indemnify and hold Tenant harmless shall be
in proportion to Landlord’s allocable share of the joint negligence or willful
misconduct.

5.02(c).    Release of Claims. Notwithstanding Subsections 5.02(a) and
(b) above, the parties release each other from any claims either party (“Injured
Party”) has against the other. This release is limited to the extent the claim
is covered by the Injured Party’s insurance or the insurance the Injured Party
is required to carry under Subsection 5.01 above, whichever is greater and
provided that such policy is, in fact, in effect at the time of the injury or
damage.

 

9



--------------------------------------------------------------------------------

5.03.    Transfer of Premises. Landlord may transfer and assign, in whole or in
part, its rights and obligations with respect to the Project and the Premises.
If the Project or Building in which the Premises are located is sold or
transferred (whether voluntarily or involuntarily), Landlord’s obligations and
liabilities under this Lease which accrue after the transfer shall be the sole
responsibility of the new owner.

SECTION 6 - LOSS OF REMISES

6.01.    Damages.

6.01(a).    Definition. “Relevant Space” means:

 

  (i) the Premises as defined in Subsection 1.02 above;

 

  (ii) access to the Premises;

 

  (iii) any part of the Building in which the Premises are located or the
Project that provides services to the Premises; and

 

  (iv) the Parking Spaces.

6.01(b).    Repair of Damage. If the Relevant Space is damaged in part or whole
from any cause and the Relevant Space can be substantially repaired and restored
within two hundred ninety (290) days from the date of the damage using standard
working methods and procedures, Landlord shall promptly and diligently repair
and restore the Relevant Space to substantially the same condition as existed
before the damage provided that such repair or restoration is totally funded by
insurance proceeds (excluding any deductible). If insurance proceeds are not
sufficient to fund repair and restoration, Landlord shall, have the option to
cancel this Lease. This repair and restoration will be made within two hundred
ninety (290) days from the date of the damage, unless the delay is due to causes
beyond Landlord’s control. Nevertheless, if the Relevant Space is not repaired
and restored within three hundred sixty-five (365) days from the date of the
damage, then Tenant may cancel this Lease at any time thereafter by giving
written notice to Landlord. If the Relevant Space cannot be repaired and
restored within the two hundred ninety (290) day period, either party may cancel
this Lease by giving written notice to the other party. Tenant shall not be able
to cancel this Lease if its willful misconduct causes the damage, unless
Landlord is not promptly and diligently repairing and restoring the Relevant
Space.

6.01(c).    Abatement. Unless the damage is caused by Tenant’s negligent or
willful misconduct, the Base Rent and the Real Estate Taxes shall abate in
proportion to that part of the Premises that is unfit for use in Tenant’s
business. The abatement shall consider the nature and extent of interference to
Tenant’s ability to conduct business in the Premises and the need for access and
essential services. The abatement shall continue from the date the damage occurs
until three (3) business days after (I) Landlord completes the repairs and
restoration to the Relevant Space or the part rendered unusable and (II) Tenant
receives written notice from Landlord that the repairs and restoration are
completed.

6.01(d).    Tenant’s Property. Notwithstanding anything to the contrary in this
Subsection 6.01, Landlord is not obligated to repair or restore damage to
Tenant’s trade fixtures, furniture, equipment, or other personal property.

6.01(e).    Damage to Building. Landlord may cancel this Lease, if:

 

  (i) more than fifty percent (30%) of the Premises, Building in which the
Premises are located or the Project is damaged and the Landlord decides not to
repair and restore the same;

 

  (ii) any lienholder of the Premises, Building in which the Premises are
located, or the Project will not allow adequate insurance proceeds for repair
and restoration;

 

  (iii) the damage is not covered by the insurance required by Subsections
5.01(a) and (b) above; or

 

  (iv) this Lease is in the last twelve (12) months of its Term.

 

10



--------------------------------------------------------------------------------

To cancel this Lease for any of the above reasons, Landlord must give notice to
Tenant within fifteen (15) days after. the Landlord knows of the damage. The
notice must specify the cancellation date, which will be at least one hundred
eighty (180), but not more than two hundred seventy (270), days after the date
such notice is received by Tenant.

6.01(f).    Cancellation. If either party cancels this Lease as permitted by
this Subsection 6.01, then this Lease shall end on the day specified in the
cancellation notice, and all of Landlord’s and Tenant’s obligations except for
any uncured default by either party under this Lease shall cease as of such
date.

6.02.    Condemnation.

6.02(a).    Definitions. The terms “eminent domain,” “condemnation,” “taken”,
and the like in this Subsection.6.02 include takings for public or quasi-public
use and private purchases in place of condemnation by any authority authorized
to exercise the power of eminent domain.

6.02(b).    Entire Taking. If all of the (I) Premises, (II) Building in which
the Premises are located, (III) Project, (IV) Land, or (V) Parking Spaces
required for reasonable access to, or use of, the Premises are taken by eminent
domain, this Lease shall automatically terminate on the date title vests.

6.02(c).    Partial Taking. If the taking of a part of the (I) Premises, (II)
Building in which the Premises are located, (III) Project, (IV) Land, or
(V) Parking Spaces prevents Tenant from continuing its business operations in
substantially the same manner and space then Tenant may terminate this Lease on
the date title vests. If there is a partial taking and this Lease continues,
then the Lease shall end as to the part taken, and the Base Rent and the Real
Estate Taxes shall abate in proportion to the part of the Premises taken.

6.02(d).    Cancellation by Landlord. If title to a part of the Building in
which the Premises are located (other than the Premises) is condemned, and in
the Landlord’s reasonable opinion, such Building should be restored in a manner
that materially alters the Premises, Landlord may cancel this Lease by giving
notice to Tenant. Cancellation notice shall be given within sixty (60) days
following the date title vested. This Lease shall end on the date specified in
the cancellation notice, which date will be at least six (6) months after the
date notice is given. Tenant shall not be entitled to claim any damage for Loss
of Lease value or value of the Lease Estate pursuant to California law.

6.02(e).    Rent Adjustment. If the Lease is canceled as provided above in
Subsections 6.02(b) or (c), then the Base Rent and the Real Estate Taxes will be
payable up to the cancellation date and will account for any abatement.

6.02(f).    Repair. If the Lease is not canceled as provided above in
Subsections 6.02(b) or (c), then Landlord at its expense shall promptly repair
and restore the (I) Premises, (II) Building in which the Premises are located,
(III) Project, (IV) Land, and (V) Parking Spaces to the condition that existed
immediately before the taking (except for the part taken).

6.02(g).    Awards and Damages. In the event of any partial or entire taking of
the (I) Premises, (II) Building in which the Premises are located, (III)
Project, (IV) Land, or (V) Parking Spaces, Landlord and Tenant shall each be
entitled to receive any sums separately awarded to each party by the condemning
authority. If an award is given to Landlord and the sum includes Tenant’s award,
then Landlord upon receipt shall give such sum to Tenant. Furthermore, Landlord
shall reimburse Tenant for its reasonable moving expenses if this Lease is
terminated as a result of such taking. Notwithstanding anything to the contrary
in this Subsection 6.02(g), Tenant may claim and recover from the condemning
authority a separate award for (I) Tenant’s business dislocation damages, (II)
Tenant’s personal property and fixtures, and (III) the unamortized costs of
Improvements and Alterations. Tenant shall not be entitled to claim any damage
for loss of Lease value or value of the Lease Estate pursuant to California law.

 

11



--------------------------------------------------------------------------------

SECTION 7 - DEFAULT

7.01.    Tenant Default. Each of the following constitutes a default by Tenant
under this Lease (“Tenant Default”):

 

  (i) Tenant’s failure to pay when due any amounts owed Landlord under this
Lease within five (5) business days after Tenant receives written notice from
Landlord that any such amount is past due.

 

  (ii) Tenant’s failure to perform or observe when due any other Tenant
obligation under this Lease within ten (10) days after Tenant receives written
notice from Landlord that any such performance or observance is past due.

 

  (iii) Tenant’s failure to vacate or stay any of the following within sixty
(60) days after they occur:

 

  (1) a petition in bankruptcy is filed by or against Tenant;

 

  (2) Tenant is adjudicated as bankrupt or insolvent;

 

  (3) a receiver, trustee, or liquidator is appointed for all or a substantial
part of Tenant’s property; or

 

  (4) Tenant makes an assignment for the benefit of creditors.

 

  (iv) Tenant commits any act resulting in a lien being filed against the
Premises, and Tenant fails to discharge the lien pursuant to Subsection 9.02(a)
below within ten (10) days after Tenant receives written notice from Landlord
that such a lien has been filed.

7.02.    Landlord’s Remedies.

7.02(a).    Remedies. If a Tenant Default arises, Landlord may, with or without
terminating this Lease, at its sole election, exercise any one or more of the
following remedies:

 

  (i) Immediately or at any time thereafter re-enter the Premises and correct or
repair any condition arising from Tenant’s failure to observe or perform any of
its obligations under this Lease, and Tenant shall reimburse Landlord within
fifteen (15) days after Tenant’s receipt of Landlord’s statement of expenditures
incurred in making such corrections or repairs.

 

  (ii) Immediately or at any time thereafter demand in writing that Tenant
vacate the Premises and, thereupon, Tenant shall vacate the Premises and remove
therefrom all property thereon belonging to Tenant within fifteen (15) days of
Tenant’s receipt of such notice from Landlord. Upon Tenant vacating the
Premises, Landlord shall have the right to re-enter and take possession of the
Premises. Any such demand, re-entry, and taking possession of the Premises by
Landlord shall not of itself constitute a termination of this Lease by Landlord.

 

  (iii) Immediately or at any time thereafter re-enter the Premises and remove
Tenant and all property belonging to, or placed on, the Premises by, at the
direction of, or with the consent of, Tenant. Any such re-entry and removal by
Landlord or any surrender of this Lease or of the Premises by Tenant shall not
of itself constitute a termination of this Lease or acceptance of surrender by
Landlord. A surrender must be agreed to in a writing signed by Landlord and
Tenant.

 

  (iv)

At any time after Tenant vacates the Premises, re-let the Premises or any part
thereof for such time or times and at such rental or rentals and subject to such
other terms and conditions as Landlord desires, and Landlord may make any
alterations or repairs to the Premises which it may deem necessary or proper to
facilitate such re-letting. In such event, Tenant shall pay the cost of any such
repairs to the Premises (other than those which are the responsibility of
Landlord hereunder) and any brokerage commissions incurred by Landlord in
re-letting the Premises. In addition, if this Lease has not been terminated,
Tenant shall continue to pay all Base Rent and Real Estate Taxes up to the

 

12



--------------------------------------------------------------------------------

 

date rent begins to accrue to any subsequent lessee of part or all of the
Premises, and Tenant shall thereafter pay monthly during the remainder of the
Lease term the difference, if any, between (I) the rent and other charges
collected from any such subsequent lessee(s) and (II) the Base Rent and Real
Estate Taxes, but Tenant shall not be entitled to receive any excess of any such
rents collected over Tenant’s obligations hereunder.

 

  (v) Immediately or at any time thereafter terminate this Lease upon Tenant’s
receipt of written notice from Landlord of such termination. In the event of
such termination, Tenant shall pay all damages Landlord suffers by reason of
such termination, including, without limitation (I) all arrearages in Base Rent
and Real Estate Taxes (II) the cost (including reasonable attorney’s fees) of
recovering possession of the Premises or enforcing this Lease, and (III) the
cost of any alteration of or repair to the Premises which is necessary to
prepare the same for re-letting (excluding such alterations and repairs which
are the responsibility of Landlord hereunder).

 

  (vi) In the event of any default by Tenant, then, in addition to any and all
other rights and remedies available to Landlord at law or in equity, Landlord
shall have the right to immediately terminate this Lease and all rights of
Tenant hereunder by giving written notice to Tenant of such election by
Landlord. If Landlord shall elect to terminate this Lease, then it may recover
the following from Tenant:

 

  (a) The worth at the time of the award of any unpaid rental which had been
earned at the time of termination;

 

  (b) The worth at the time of the award of the amount by which the unpaid
rental which would have been earned after termination until the time of the
award exceeds the amount of the loss of such rental that Tenant proves could
have been reasonably avoided;

 

  (c) The worth at the time of the award of the amount by which the unpaid
rental for the balance of the term after the time of the award exceeds the
amount of the loss of such rental, that Tenant proves could have been reasonably
avoided;

 

  (d) Any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s default or which in the ordinary course of things
would be likely to result therefrom; and

 

  (e) At Landlord’s election, such other amount in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable California law.

As used in (a) and (b) above, the “Worth at the Time of the Award” is computed
by allowing interest at the maximum legal rate of interest as used in (c) above,
the “Worth at the Time of the Award” is computed by discounting such amount at
the discount rate of the Federal Reserve Bank of San Francisco at the time of
the award plus one percent (1%).

Tenant waives claims for damages by reason of Landlord’s re-entry of the
Premises or termination of this Lease in the event of any Tenant Default. No
such re-entry or termination will be considered or construed to be a forcible
entry.

7.02(b).    Attorney’s Fees and Costs. Tenant shall also pay all reasonable
attorney’s fees and other costs of suit (and appeal, if necessary) incurred by
Landlord, if it becomes necessary for Landlord to employ an attorney or other
agent to bring suit to (I) collect the Base Rent or Real Estate Taxes due by
Tenant hereunder, or (II) enforce any provisions of this Lease.

7.02(c).    Waiver of Tenant Default or Remedy. Failure of Landlord to notify
Tenant of a Tenant Default immediately upon its occurrence or take any action in
the event of such Tenant Default, shall not constitute a waiver of such Tenant
Default. Landlord shall have the right to declare such Tenant Default at any
time and take such action as is lawful or authorized under this Lease. Pursuit
of any one or more of the

 

13



--------------------------------------------------------------------------------

remedies set forth above in Subsection 7.02(a) shall not preclude pursuit of any
one or more of the other remedies provided therein or elsewhere in this Lease or
by law or equity.

7.02(d).    Mitigation. Landlord shall use its best efforts to mitigate its
damages in the event of any Tenant Default.

7.03.    Landlord Default. Landlord’s failure to perform or observe any of its
Lease obligations within ten (10) days after Landlord receives written notice
from Tenant that any such performance or observance is past due is a default
under this Lease (“Landlord Default”). If the Landlord Default cannot be cured
within such ten (10) days, Landlord shall not be in default of this Lease if
Landlord commences to cure the Landlord Default within such ten (10) day period
and diligently continues to cure such Landlord Default; provided, however, such
Landlord Default must be cured on or before the one hundred twentieth
(120th) day after Landlord receives such written notice from Tenant. If Tenant
brings suit against Landlord for any breach by Landlord of any of its
obligations hereunder, and such a breach is determined to have occurred,
Landlord shall pay Tenant all reasonable costs and expenses incurred by Tenant
with respect thereto, including, without limitation, all reasonable attorney’s
fees. If Landlord is in default under this Lease, Tenant may, without being
obligated and without waiving such Landlord Default, cure such Landlord Default.
Tenant may enter the Premises or Project to cure such Landlord Default, and
Landlord shall pay Tenant, immediately on demand, all reasonable costs, expenses
and disbursements incurred by Tenant to cure such Landlord Default.

7.04.    Survival. The remedies permitted by this Section 7, the parties’
indemnities in Subsection 5.02 above, and Landlord’s obligation to mitigate
damages in Subsection 7.02(d) above will survive the termination of this Lease.

SECTION 8 - NONDISTURBANCE

8.01.    Liens and Nondisturbance. Tenant accepts this Lease subject and
subordinate to any mortgage, deed of trust, or other lien now or hereafter
recorded or otherwise on the Premises, but only if and upon the execution by
each such lienholder of a Nondisturbance and Attornment Agreement in a form
similar to the Agreement attached hereto as Exhibit C and made a part hereof.
Each mortgage, deed of trust, and other lien recorded on the Premises shall
specify and require therein that so long as Tenant performs all of its
obligations under this Lease, Tenant’s tenancy will remain in full force and
effect pursuant to the terms of the Lease, notwithstanding any default by
Landlord under such mortgage, deed of trust, or other lien, or any foreclosure,
sale, or transfer of the Premises. If the interest of Landlord under this Lease
is transferred by reason of foreclosure or other proceedings for enforcement of
any lien on the Premises, this Lease shall continue and Tenant shall attorn to
and recognize the transferee (“Purchaser”) under the terms and conditions of
this Lease for the balance of the remaining Lease term, including any extensions
or renewals, with the same force and effect as if the Purchaser were Landlord
under this Lease. Such attornment shall be effective upon Tenant’s and
Purchaser’s execution of a Nondisturbance and Attornment Agreement in a form
similar to the Agreement attached hereto as Exhibit C. The respective rights and
obligations of Tenant and Purchaser upon the attornment, to the extent of the
then remaining balance of the Lease term (including any extensions and
renewals), will be and are the same as those set forth in this Lease. Tenant
shall have the right to terminate this Lease by giving Landlord sixty (60) days
prior written notice, if Landlord fails to provide Tenant with an executed form
of Nondisturbance and Attornment Agreement in a similar form attached hereto to
Exhibit C from all the current lienholders on the Premises within sixty
(60) days prior to occupancy by Tenant. Upon any such termination, Landlord
shall reimburse Tenant all prepaid rental, and, thereafter, neither party hereto
shall have any further rights or obligations to the other under this Lease.

8.02.    Estoppel Certificate.

8.02(a).    Obligation. Either party (“Answering Party”) shall from time to
time, within ten (10) business days after receiving a written request from the
other party (“Asking Party”), execute and deliver to the Asking Party a written
statement. This written statement, which may be relied on by the Asking Party
and any third party with whom the Asking Party is dealing shall certify:

 

  (i) Tenant is in possession of the Premises;

 

  (ii) the condition of the Premises is acceptable to Tenant;

 

  (iii) the Lease is unmodified and in full effect or in full effect as
modified, stating the date and nature of the modification;

 

14



--------------------------------------------------------------------------------

  (iv) whether to the Answering Party’s knowledge the Asking Party is in default
under this Lease or whether the Answering Party has any claims or demands
against the Asking Party and, if so, specifying such default, claim, or demand;

 

  (v) the current month’s rent has been paid, but is not, and shall not be, paid
for more than one month in advance; and

 

  (vi) to other correct and reasonably ascertainable facts that are covered by
the Lease terms.

8.02(b).    Remedy. The Answering Party’s failure to comply with its obligation
in Subsection 8.02(a) above shall be a default under this Lease by the Answering
Party.

8.03.    Quiet Possession. Landlord warrants that it possesses or shall possess
prior to the Commencement Date, good and clean title to the Building in which
the Premises are located and the Land, free and clear of all encumbrances,
except those listed below:

All exceptions noted in Schedule B, of the title insurance commitment numbered
5094440-39 prepared by Continental Lawyers Title Insurance Company, dated
July 20, 1995.

Landlord warrants and agrees to defend the title to the Premises and to
reimburse and hold Tenant harmless from all damages and expenses which Tenant
may suffer by reason of any other encumbrance or restriction on, or defect in,
such title. Landlord warrants that it has full right to execute and perform this
Lease and to grant the leasehold estate demised herein. If there is no uncured
Tenant Default, and subject to the Lease terms and the above specified
encumbrances, Landlord warrants that Tenant’s peaceable and quiet enjoyment of
the Premises shall not be disturbed by anyone at any time during the Lease term
because of acts or omissions of Landlord subject to the rights of any lender
pursuant to the Nondisturbance and Attornment Agreement described in Subsection
8.01 (including any extensions or renewal thereof).

SECTION 9 - LANDLORD’S RIGHTS

9.01.    Rules.

9.01(a).    Project Rules. Tenant shall comply with:

 

  (i) the rules of the Project as attached hereto as Exhibit D and made a part
hereof (“Rules”); and

 

  (ii) reasonable modifications and additions to the Rules adopted by Landlord
and received by Tenant in writing that:

 

  (1) Tenant is given thirty (30) days’ advance notice;

 

  (2) are for the safety, care, order, or cleanliness of the Common Area;

 

  (3) do not unreasonably or materially interfere with Tenant’s conduct of its
business or Tenant’s use and enjoyment of the Premises; and

 

  (4) do not require payment by Tenant of any additional monies.

9.01(b).    Conflict with Lease. If a Rule issued under Subsection 9.01(a) above
conflicts with or is inconsistent with any Lease provision, the Lease provision
controls.

9.01(c).    Enforcement. Although Landlord is not responsible for another
tenant’s failure to observe the Rules, Landlord shall not unreasonably enforce
the Rules against Tenant.

9.01(d).    Late Charges. Tenant hereby acknowledges that late payment by Tenant
to Landlord of rental shall cause Landlord to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
personnel costs, and late charges which may be imposed on Landlord by the terms
of any mortgage or trust deed covering the Premises. Accordingly, if any
installment of rent or any other sum due from Tenant shall not be received by
Landlord within five (5) business days after written notice of the date when
due, Tenant shall pay to Landlord a late charge equal to the greater of Fifty
Dollars ($50.00) or five percent (5%) of such overdue amount. The parties hereby
agree that such late charge represents a fair and

 

15



--------------------------------------------------------------------------------

reasonable estimate of the casts Landlord shall incur by reason of late payment
by Tenant. Acceptance of such late charge by Landlord shall in no event
constitute a waiver of Tenant’s default with respect to such overdue amount, nor
prevent Landlord from exercising any of the other rights and remedies granted
hereunder.

9.02.    Mechanic’s Liens.

9.02(a).    Discharge Lien. Tenant shall, within twenty (20) days after
receiving notice of any mechanic’s lien for material or work claimed to have
been furnished to the Premises on Tenant’s behalf and at Tenant’s request,
except for work contracted by Landlord (including, without limitation, the
Improvements):

 

  (i) discharge the lien; or

 

  (ii) post a bond equal to the amount of the disputed claim with companies
reasonably satisfactory to Landlord.

If Tenant posts a bond, it shall contest the validity of the lien. Tenant shall
indemnify, defend, and hold Landlord harmless from losses incurred as a result
of such liens.

9.02(b).    Landlord’s Discharge. If Tenant does not discharge such lien or post
the bond within the twenty (20) day period, Landlord may pay any amounts,
including interest and reasonable attorney’s fees, to discharge such lien.
Tenant shall then be liable to Landlord for the amounts paid by Landlord and
shall reimburse Landlord immediately upon written demand thereof.

9.03.    Right to Enter.

9.03(a).    Permitted Entries. Landlord shall have the right, at all reasonable
hours with reasonable prior notice of at least twenty-four (24) hours, to enter
the Premises for the following reasons:

 

  (i) inspection, cleaning, or making repairs;

 

  (ii) making such alterations or additions as Landlord may deem necessary or
desirable;

 

  (iii) installation of utility lines servicing the Premises;

 

  (iv) determining Tenant’s use of the Premises or any other space in the
Project; or

 

  (v) determining if a Tenant Default has occurred.

At any reasonable time during the last six (6) months of the Lease term,
Landlord, its agents, and its representatives shall have the right to enter the
Premises during Tenant’s business hours, without notice to Tenant, for the
purpose of showing the Premises and shall have the right to erect on the
Premises a suitable sign indicating the Premises are available for lease. Tenant
shall arrange to meet with Landlord for a joint inspection of the Premises
promptly after Tenant vacates the Premises.

9.03(b).    Entry Conditions. Notwithstanding anything to the contrary in
Subsection 9.03(a) above, entry is conditioned upon Landlord:

 

  (i) promptly finishing any work for which it entered; and

 

  (ii) causing the least practical interference to Tenant’s business.

9.03(c).    Interference with Tenant. Notwithstanding anything to the contrary
in Subsections 9.03(a) and (b) above:

 

  (i) if Landlord’s entry materially and substantially interferes with the
conduct of Tenant’s business (and the entry was not required because of Tenant’s
negligence or willful misconduct), the Base Rent and Real Estate Taxes will
abate in proportion to the extent of the interference; and

 

  (ii) if Landlord causes damage to Tenant’s property, Landlord shall be liable
for any damage to the extent the damage is not covered by Tenant’s insurance.

 

16



--------------------------------------------------------------------------------

9.04.    Holdover. If Tenant continues occupying the Premises after the Lease
term ends (“Holdover”) then:

 

  (i) If Tenant holds over at the expiration of the Lease term, it shall be a
month-to-month tenancy, terminable on thirty (30) days advance notice by either
party, unless otherwise agreed in writing by both parties. All of the terms and
provisions of this Lease shall remain enforceable during the Holdover, except
that Tenant shall pay one hundred and twenty-five percent (125%) of the Base
Rent in the last year of the Lease and the Real Estate Taxes and other
Additional Rent owing under the Lease for the term of the Holdover.

No Holdover, whether with or without consent of Landlord, shall operate to
extend this Lease, except as otherwise expressly agreed by the parties.

9.05.    Signs.

9.05(a).    Permitted Signs. No sign, door plaque, advertisement, or notice
(collectively “Signs”) will be displayed, painted or affixed by Tenant on any
part of the (I) Project or Building in which the Premises are located, II)
parking facilities, or (III) Premises, without Landlord’s prior written consent,
which consent shall not be unreasonably withheld or delayed. The color, size,
character, style, material, and placement of any Signs are hereby approved by
Landlord and illustrated in Exhibit E. Tenant shall comply with any applicable
governmental laws, ordinances, regulations, recorded restrictions, and
covenants, conditions and restrictions in the placement of the signs. Signs on
doors, buildings, and entrances to the Premises, as approved by Landlord, shall
be placed thereon by a contractor and paid for by Tenant, except as provided
below in Subsection 9.05(b). Tenant shall remove all such Signs at the
termination of this Lease. The installation and removal of each Sign will be
made in such a manner as to avoid injury or defacement of the Project and other
improvements, and Tenant, at its sole expense, shall repair any such injury or
defacement.

SECTION 10 - OPTIONS

10.01.    Option to Extend.

10.01(a).    Option. Tenant may extend this Lease for a period of five (5) years
(“Extension Term”) beginning immediately after the Lease term, upon the same
terms and conditions of the Lease, except that:

 

  (i) The Lease term shall extend for an additional five (5) years.

 

  (ii) The Base Rent per rentable square foot during the first year of the
Extension Term shall be $19.35 per square foot and shall increase by three
percent (3t) annually throughout the Extension Term.

 

  (iii) The option to extend shall be deleted (Subsection 10.01).

10.01(b).    Conditions. To exercise this option to extend Tenant must:

 

  (i) not be in default of this Lease at the time it exercises the option to
extend; and

 

  (ii) give notice to Landlord that Tenant is exercising its option to extend at
least three hundred sixty-five (365) days before the Lease term ends.

10.02.    Option to Purchase.

10.02(a).    Option. Tenant shall have the option to purchase the property
“as-is”, on the expiration date of the lease term without further representation
or warranty as to the physical condition of the building or the land except
those which are inherent in a Grant Deed, for a purchase price of Two Million
Nine Hundred Sixty One Thousand Dollars ($2,961,000.00) cash, assumption of any
taxes, special assessments, bonds, payment of closing costs, and title
insurance. At the end of the third (3rd) year from the Commencement Date of the
Lease term, Tenant may give Landlord written notice of: (a) Tenant’s intent to
exercise the Option to Purchase, on which date the agreement set forth herein
shall be binding upon the parties or (b) waive the Option to Purchase, or
(c) Tenant may provide Landlord written notice of its intention to extend its
option to purchase this property. If Tenant so elects to extend its purchase
option, the Lease term shall be extended by one full year for each year that
Tenant chooses to extend the option term.

 

17



--------------------------------------------------------------------------------

Tenant shall not extend the option term more than one (1) year for each such
notice, so that Landlord shall have a ten (10) year term remaining after each
such notice. If such notice of extension is not received 131- Landlord on or
before the last day of year three, and each year thereafter until year six of
the Lease, Tenant shall have waived and relinquished its option. Tenant shall be
deemed to have waived and relinquished its option to purchase if such option is
not exercised by the last day of the sixth year of the Lease.

10.03.    Right of First Refusal.

10.03(a).    Right. In the event Tenant is not then in default of any of the
terms, conditions and covenants of the original Lease and any amendments made
thereto, Landlord shall grant to Tenant the Right of First Refusal to purchase
the Premises for the entire term of the Lease, and subject to the following
additional conditions:

 

  (i) Landlord shall contact Tenant within ten (10) days after a bona fide offer
to purchase has been received from a third party (“Buyer”);

 

  (ii) Landlord shall identify the terms and conditions being offered by the
Buyer for the Premises;

 

  (iii) Tenant must exercise the Right of First Refusal within ten (10) days
after Landlord advises Tenant of Buyer’s offer, otherwise, Tenant’s Right of
First Refusal shall be void and Landlord may proceed with the sale of the
Premises. If Tenant fails to accept the Offer by written notice to Landlord
within ten (10) days from the date of Buyer’s offer, then it shall be
conclusively deemed that Tenant has rejected the offer and does not have the
Right to purchase the Premises but retains an option to purchase if the sale
does not close.

SECTION 11 - MISCELLANEOUS

11.01.    Broker’s Warranty. The parties warrant that CB Commercial Real Estate
Group, Inc. is the only broker they dealt with on this Lease. The party who
breaches this warranty shall defend, hold harmless and indemnify the
nonbreaching party from all costs, expenses, and/or liability arising from the
breach. Landlord is solely responsible for paying the commission of CB
Commercial Real Estate Group, inc.

11.02.    Notices. All notices required or permitted to be given under the
provisions of this Lease shall be in writing (unless otherwise specified) and
shall be deemed duly given, if sent by certified mail, registered mail, or
nationwide overnight delivery service, postage prepaid, and, pending written
notice to the other of a different address, addressed as follows:

 

  (i) If to Tenant:

ITT Educational Services, Inc.

5975 Castle Creek Parkway, North Drive

P.O. Box 50466

Indianapolis, Indiana 46250-0466

Attention: Director of Real Estate

 

  (ii) If to Landlord:

Panattoni/Phelan-Roxford

8401 Jackson Road

Sacramento, CA 95826

Attention: Jeff Phelan

11.03.    Place of Payment. All payments required hereunder to be made by Tenant
to Landlord shall be sent to Landlord at the address set forth above, or any
other address Landlord may specify from time to time by prior written notice
delivered to Tenant. All payments required hereunder to be made by Landlord to
Tenant shall be sent to Tenant at the address set forth above, or at any other
address Tenant may specify from time to time by prior written notice delivered
to Landlord.

11.04.    Partial Invalidity. If any Lease provision or its application is
invalid or unenforceable, the remainder of this Lease shall not be impaired or
affected and shall remain binding and enforceable.

 

18



--------------------------------------------------------------------------------

11.05.    Waiver. The failure of either party to exercise any of its rights
hereunder is not a waiver of those rights. A party waives only those rights
specified in writing and signed by the waiving party.

11.06.    Binding on Successors. This Lease is binding on, and inures to the
benefit of, the parties’ respective heirs, successors, representatives, and
permitted assigns.

11.07.    Governing Law. This Lease is governed by the laws of the state in
which the Premises are located.

11.08.    Lease Not an Offer. Landlord gave this Lease to Tenant for review. it
is not an offer to lease. This Lease shall not be binding, unless signed by both
parties and an originally signed counterpart is delivered to Tenant by
August 15, 1995.

11.09.    Recording. Recording of this Lease is prohibited except as allowed in
this subsection 11.09. At the request of either party, the parties shall
promptly execute and record, at the cost of the requesting party, a short form
memorandum in the same or substantially similar format as the form attached
hereto as Exhibit F and made a part hereof.

11.10.    Survival of Remedies. The parties’ remedies shall survive this Lease’s
termination, but only if the termination is caused by a Tenant Default or a
Landlord Default.

11.11.    Authority of Parties. Each party warrants that it is authorized to
enter into this Lease, that the person signing on its behalf is duly authorized
to execute this Lease, and that no other signatures are necessary.

11.12.    Business Day. Business days means Monday through Friday, inclusive,
excluding holidays recognized by either Tenant or Landlord. Throughout the
lease, wherever “days” are used the term shall refer to calendar days. Wherever
the term “business days” is used, the term shall refer to business days.

11.13.    Captions. The captions inserted in this Lease are for convenience only
and in no way define, limit, or otherwise describe the scope or intent of this
Lease or any provision hereof.

11.14.    Time. Time is of the essence in the performance of all obligations
contained in this Lease.

11.15.    Counterparts. This Lease may be executed in one or more counterparts,
each of which counterparts shall for all purposes be deemed to be an original,
but all such counterparts together will constitute only one instrument.

11.16.    Entire Agreement. This Lease contains the entire agreement between the
parties about the Premises and Project, and there are no verbal representations,
warranties, understandings, stipulations, agreements, or promises pertaining to
this Lease that are not incorporated herein. Except for the Rules for which
Subsection 9.01 controls, this Lease may be amended only by a writing signed by
both parties.

11.17.    Definition of Lease. This Lease consists of the following:

 

  (i) Title Page;

 

  (ii) Table of Contents;

 

  (iii) Sections 1 through 11;

 

  (iv) Signature Page; and

 

  (v) Exhibits A through F

11.18.    Title Search. Tenant shall order a title search and shall pay for
standard leasehold title insurance on the Building in which the Premises are
located. If such title search shows that Landlord does not own and/or control
the Building in which the Premises are located, or reveals an encumbrance or
impediment to the granting of this Lease, Tenant may, within thirty (30) days
after receipt of such search, cancel this Lease immediately without penalty by
giving Landlord written notice of cancellation. Tenant’s written notice of
cancellation shall immediately cancel all of Tenant’s obligations whatsoever
under this Lease. Such right to cancel may be exercised sixty (60) days after
Landlord acquires legal title.

11.19.    Right to Terminate. Landlord or Tenant shall have the right to
terminate this Lease by giving written notice to the other party if Landlord
does not receive a building permit for the Project and/or Landlord is unable to
close on the purchase of the Land by March 1, 1996. If Landlord breaches the
terms and conditions of the Purchase and Sale Agreement and Joint Escrow
Instructions dated June 15, 1995 and such breach results in the termination of
said Agreement, then Tenant shall have the right to terminate this Lease.

 

19



--------------------------------------------------------------------------------

11.20.    Association Dues. Any Assessments owed to the Roxford Business Park
Association, a California non-profit corporation (the “Association”) incurred by
the Project shall be paid by the Landlord.

11.21.    Early Commencement of Lease. If the Premises are substantially
complete and this Lease is ready for commencement and the Commencement Date is
established before September 1, 1996, Tenant shall have no obligation to pay
Landlord any Base Rent for the period prior to September 1, 1996.

IN WITNESS WHEREOF, Tenant and Landlord, by their duly authorized
representatives, have caused this Lease to be executed all as of the date first
above written.

 

ITT EDUCATIONAL SERVICES, INC:

                                 (Tenant)

By:   /s/ Rene R. Champagne

Print Name:        Rene R. Champagne

Title:                   President

PANATTONI/PHELAN-ROXFORD

a California general partnership

                                 (Landlord)

By:   /s/ Rene R. Champagne

Print Name:        Rene R. Champagne

Title:                    President

 

20